Citation Nr: 1225287	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  06-26 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include depression and posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a right shoulder disability. 

3.  Entitlement to service connection for back disability. 

4.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran had active service from October 1979 until April 1992, including a tour of duty in the Persian Gulf. The Veteran had subsequent service in the Army National Guard of Puerto Rico from August 1993 until December 1999. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

In October 2009, the Board remanded the appeal for further development.  At that time, the Board broadened the issue regarding the psychiatric disability to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In April 2011 correspondence, the Veteran revoked his current representation.  In a November 2011 statement, he indicated his wish to represent himself.

The issue of entitlement to service connection for a psychiatric disability, to include depression and PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A chronic right shoulder disability did not have its onset in service or for many years thereafter; and, the competent and credible evidence fails to relate any current right shoulder disorder to the Veteran's active service.

2.  A chronic back disability did not have its onset in service or for several years thereafter; and, the competent and credible evidence fails to relate the Veteran's degenerative changes of the lumbar spine to his active service.

3.  The Veteran's diagnosed tension headaches are not shown to have its onset in service or for many years thereafter; and, the competent and credible evidence fails to relate his tension headache disorder to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability have not been met.  38 C.F.R. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for a back disability have not been met.  38 C.F.R. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

3.  The criteria for service connection for headaches, to include as due to an undiagnosed illness, have not been met.  38 C.F.R. §§ 1110, 1117, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Before addressing the merits of the issues of entitlement to service connection for a right shoulder disability, a back disability, and headaches, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in December 2003 of the criteria for establishing direct service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter predated the initial adjudication by the AOJ/RO in January 2005.  In June 2006, he also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This was followed by readjudication of the claims in a May 2007 supplemental statement of the case (SSOC) and again in a March 2011 SSOC.  See Mayfield v. Nicholson, 444 F.3d 1328.  Nothing more was required.  

Next, VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records from the National Guard, as well as post-service reports of VA and private treatment and examination, including those from the Social Security Administration (SSA).  The service treatment records from his period of active service are unavailable and will be addressed below.  The Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

Regarding the unavailable service treatment records, the Board notes that where a veteran's service treatment records have been destroyed or lost, there is a duty to advise him to obtain other forms of evidence.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In this case, the Veteran was advised of the missing records and requested to send any records in his possession in November 2004 and January 2005.  Thus, the Board concludes that VA's heightened duty to assist has been satisfied.  The Board also has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Id. at 367; Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The analysis herein has been undertaken with this heightened duty in mind.  

In the October 2009 remand, the Board in part requested that the RO/AMC obtain the Veteran's records from the Social Security Administration (SSA) and review evidence submitted by the Veteran after the issuance of the May 2007 SSOC and prior to certification of the appeal.  Accordingly, the AMC obtained his SSA records and readjudicated his claims in a March 2011 SSOC.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

VA examinations addressing one or more of the Veteran's service-connected disabilities were conducted in June 2010.  The examiners who conducted the examinations reviewed the claims file.  Further, each examiner interviewed the Veteran regarding her relevant symptomatology, performed a physical assessment, and either reviewed or undertook diagnostic testing as applicable.  Opinions addressing the nature and etiology of the claimed disabilities was provided with supporting rationale.  The Board accordingly finds them adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation).

Given the above, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  If arthritis is manifested to a degree of 10 percent within one year after separation from service, the disorder may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).   Service connection may be also granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran contends that service connection for right shoulder, back, and headache disabilities is warranted as they began in service.  He asserts that these disabilities were incurred coincidental to his combat service in the Persian Gulf.  In support of his claims, he has submitted statements from fellow servicemen, mostly indicating knowledge of his disabilities after discharge from active service.  However, a July 2007 statement from Mr. O., a practical nurse, reflects that the Veteran was treated on numerous occasions for shoulder and back pain from the aid station in service.  Mr. O. further noted the Veteran's duties of handling heavy mortar equipment and specifically noted an injury to the shoulder after lifting the base of the mortar that required a sling.

Right Shoulder Disability

The Veteran's DD Form 214 shows that he served as an indirect fire infantryman (mortarman) for almost 12 years.  His duties involving the carrying of mortars and mortar firing equipment are conceded.  However, the available treatment records from National Guard service following active service do not reflect any complaints, findings, or diagnoses of a right shoulder disorder.  He also denied having a painful or trick shoulder during his August 1993 National Guard enlistment examination and examination revealed normal upper extremities.  He continued to deny having a painful or trick shoulder during an October 1995 periodic examination and examination again revealed normal upper extremities.  

Thus, although the Veteran's treatment records from active service are unavailable, the available treatment records from National Guard service dated through October 1995 are silent with regard to a right shoulder disorder.  The Board notes that, even if he had injured his right shoulder, as recalled by Mr. O., the record indicates that the injury was acute and resulted in no chronic disability of the right shoulder.  Similarly, to the extent that the Veteran is alleging that he injured his right shoulder during combat, even if the Board were to concede that this were true, the treatment records from National Guard service still indicate that such injury was acute and resulted in no chronic disability of the right shoulder.  In short, there is no evidence of a chronic right shoulder disorder in service or within several years of service discharge.

There is also no indication of a right shoulder disorder for many years after discharge from active service.  Other than the June 2010 VA examination report, to be discussed below, the medical evidence of record does not document any right shoulder problems.  The earliest indication of a right shoulder disorder is the Veteran's November 2003 date of claim.  The Board observes that this is over 11 years after separation from active service.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

During a June 2010 VA examination, the Veteran reported that he developed right shoulder pain several years ago but could not recall when he was first treated or whether he was treated in service.  He denied any history of trauma to the shoulder.  X-rays showed a cyst on the humeral head but no fracture or dislocation and the glenohumeral joint space was preserved.  The examiner then stated that the right shoulder disorder is not caused by or a result of the Veteran's performance of his duties in service.  The examiner explained that a review of the claims file revealed no evidence of treatment for a right shoulder condition.  The Veteran did not even provide a history of treatment. The examiner further noted that there is no objective evidence to indicate or verify that the Veteran was treated for right shoulder pain during active service.

Given the above, the Board finds that the Veteran's right shoulder disorder is not related to any incident of service.  There is no objective medical evidence of a right shoulder disorder in service or for many years thereafter, and a VA examiner has opined that the right shoulder disorder is not related to service.  

The Board acknowledges the Veteran's assertion that he has had problems with his right shoulder since active service.  The Board notes that he is competent to give evidence about observable symptoms such as pain, Layno v. Brown, 6 Vet. App. 465 (1994), and lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  To the extent that he is claiming to have experienced continuous right shoulder pain since active service, which he does not necessarily assert, he is not found to be credible.  The treatment records from National Guard service dated within three and a half years of discharge from active service reflect no right shoulder problems.  There is no medical evidence of a right shoulder disorder after discharge until the June 2010 VA examination ordered in conjunction with his claim.  Also during the June 2010 VA examination, the Veteran was unsure as to when he was first treated or whether he was treated in service.  Lastly, if he had experienced right shoulder problems continuously since active service, it would be reasonable to expect that he would have filed a disability claim much sooner than in November 2003. See Shaw v. Principi, 3 Vet. App. 365   (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  For these reasons, the Board finds that the statements alleging or implying continuity of symptoms are not credible in this case.

In conclusion, the Board finds that service connection for a right shoulder disorder is not warranted.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

Back Disability

As above, the Veteran's DD Form 214 shows that he served as a mortarman for almost 12 years; therefore, his duties involving the carrying of mortars and mortar firing equipment are conceded.  However, the available treatment records from National Guard service following active service do not reflect a chronic back disorder.  He denied having recurrent back pain during his August 1993 National Guard enlistment examination and examination revealed a normal spine.  During an October 1995 periodic examination, he reported having recurrent back pain, which the examiner noted was sporadic and required no treatment.  The examination revealed a normal spine.  

Thus, the available treatment records from National Guard service dated through August 1993 indicate that a chronic back disorder did not have its onset during active service or within one year thereafter.  The October 1995 report of medical history notes complaints of back pain but fails to show the onset of a chronic back disorder, as indicated by the examiner's comment that the complaints were sporadic and required no treatment.  Moreover, the report, dated three and a half years after discharge from active service, still fails to show that a back disorder had its onset during active service or within one year thereafter.  To the extent that the Veteran is alleging that he injured his back during combat, even if true, the treatment records from National Guard service still indicate that such injury was acute and resulted in no chronic disability of the back during active service or within one year thereafter.  Moreover, as will be discussed below, the post-service medical evidence indicates that he developed a chronic back disorder after a work-related injury.

A November 1996 private hospital record reflects that the Veteran was admitted with a fracture of the left femur after falling from the roof of a house.

A May 2000 private orthopedic surgeon consultation report, obtained in conjunction with a claim for SSA benefits, reflects that the Veteran sustained a fracture of the left leg and a back injury when he fell at work in November 1996.  X-rays showed minimal degenerative disc disease at L5-S1 and minimal degenerative spondylosis.

VA treatment notes reflect various dates of onset of the Veteran's back disorder.  A December 2003 note shows a history of low back pain for one month.  A November 2004 note shows a history of low back pain since a fall in 1994.  A December 2004 note shows a history of low back pain for the past three years.  Lastly, a December 2008 note shows a history of low back pain after a fall in 1996.

During a June 2010 VA examination, the Veteran reported that he developed low back pain several years ago in service but could not recall how he injured the low back, though he indicated that he was treated in service with medication.  The examiner noted an April 1997 medical certificate presented by the Veteran showing a hospital admission due to a left femur fracture and back injury from a fall from a truck.  The examiner then stated that the back disorder is not caused by or a result of the Veteran's performance of his duties in service.  The examiner explained that there is no objective evidence to indicate or verify that the Veteran was treated for back pain during active service, and that the Veteran reported a history of injuring the back after service in a job-related accident.  

Given the above, the Board finds that the Veteran's back disorder is not related to any incident of service.  There is no objective medical evidence of a back disorder in service or for several years thereafter, the objective medical evidence indicates that his low back disorder is due to a post-service work-related injury, and a VA examiner has opined that the back disorder is not related to service.  Although the examiner did not specifically note the October 1995 report of medical history from the National Guard noting the Veteran's complaints of sporadic back pain, this omission does not detract from the probative value of the examiner's opinion as the rationale remains sound.  In this regard, the above report is dated three and one half years after discharge from active service, so there remains no objective evidence to indicate or verify that the Veteran was treated for back pain during active service, as stated by the examiner.  Also as stated by the examiner, the medical evidence links the Veteran's back disorder to a post-service work-related accident.

The Board notes that the April 1997 medical certificate presented by the Veteran to the VA examiner is not of record.  However, as it shows a hospital admission due to a left femur fracture and back injury from a fall, the Board finds that it cumulative of other evidence of record showing the same history.  Thus, remand to obtain the certificate is not needed.

The Board acknowledges the Veteran's assertion that he has had problems with his back since active service.  The Board notes that he is competent to give evidence about observable symptoms such as pain, Layno, 6 Vet. App. 465, and lay evidence concerning continuity of symptoms after service, if credible, is competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, 451 F.3d 1331.  To the extent that he is claiming to have experienced continuous back pain since active service, he is not found to be credible.  The treatment records from National Guard service dated over a year after discharge from active service reflect no back problems and that dated three and a half years after discharge reflects only sporadic complaints of back pain that the examiner observed required no treatment.  There is no medical evidence of a back disorder after discharge until after a work-related injury in November 1996.  Further, when seeking or receiving treatment for his back disorder, the Veteran frequently provided a history of back pain since suffering a post-service injury/fall.  Given his desire to receive proper medical care, as opposed to seeking benefits, the Board finds these statements to be particularly probative as to the onset of his back disorder.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Lastly, if he had experienced back problems continuously since active service, it would be reasonable to expect that he would have filed a disability claim much sooner than in November 2003.  For these reasons, the Board finds that the statements alleging or implying continuity of symptoms are not credible in this case.

In conclusion, the Board finds that service connection for a low back disorder is not warranted.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

Headache Disability

On his claim for benefits, the Veteran indicated that he underwent brain surgery in service and suffered from smoke inhalation during his service in the Persian Gulf.

Specific to this claim, service connection may also be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability due to undiagnosed illness or medically unexplained chronic multisymptom illness that became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016, and cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2011); 38 C.F.R. § 3.317(a)(1) (2011). 

As above, the Veteran's DD Form 214 shows that he served as a mortarman for almost 12 years; therefore, his duties involving the firing of mortars, with the risk of concussions, are conceded.  A March 1991 service personnel record also reflects that during a ground offensive during Desert Storm he came under indirect fire and his vehicle took shrapnel.  However, the available treatment records from National Guard service following active service do not reflect any complaints, findings, or diagnoses of headaches.  There is also no reference to a recent history of brain surgery, which would have logically been noted.  He also denied having frequent or severe headaches during his August 1993 National Guard enlistment examination and examination revealed a normal evaluation of the head.  He continued to deny having frequent or severe headaches during an October 1995 National Guard periodic examination and examination again revealed a normal evaluation of the head.  

Thus, although the Veteran's treatment records from active service are unavailable, the available treatment records from National Guard service dated through October 1995 do not support the assertion that a headache disorder had its onset in active service or within one year thereafter.  They also fail to show that he underwent brain surgery during active service, which the Board observes is a rather important bit of medical history that would be expected to be recorded.  To the extent that the Veteran is alleging that he suffered a head injury during combat, even if true, the treatment records from National Guard service still indicate that such injury was acute and resulted in no chronic disability of the head manifested by headaches.  

There is also no indication of a headache disorder for many years after discharge from active service.  Other than the July 2010 VA examination report, to be discussed below, the medical evidence of record does not document a headache disorder.  The earliest indication of a headache disorder is the Veteran's November 2003 date of claim, which is over 11 years after separation from active service.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson, 230 F.3d at 1333.  

During a July 2010 VA examination, the Veteran reported that he first developed headaches in service while firing mortars during training.  He described them as a pain coming from inside with a sensation of pressure in which his head is going to split in half.  The examiner noted that the Veteran did not have a history of neurologic related hospitalization or surgery.  The examiner provided a diagnosis of tension headaches.  The examiner then stated that, despite the Veteran's claim of onset during service, there is no medical evidence of treatment of such condition in the available service treatment records, specifically noting the 1993 and 1995 examinations that were negative for headaches.  

Although there are numerous VA and private medical records, none of the records contains medical nexus evidence of a link between the Veteran's headaches and active service.

Given the above, the Board finds that the Veteran's headaches are not related to any incident of service.  There is no objective medical evidence of a headache disorder in service or for many years thereafter, and a VA examiner has confirmed that such disorder did not have its onset during service.  

The Board notes that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate or explain why an adequate examination report is not needed.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board acknowledges that the VA examiner did not provide an opinion as to whether the Veteran's headaches are related to service.  However, as discussed above, there is no objective evidence of a headache disorder during active service.  Thus, without evidence of an in-service event, injury, or disease, an examination and opinion were not necessary.  See 38 C.F.R. § 3.159(c)(4).

As to application of the provisions of 38 C.F.R. § 3.317, the Veteran's headaches have been diagnosed as tension headaches.  Such is a known clinical diagnosis.  The Gulf War provisions on service connection are not applicable. 

The Board acknowledges the Veteran's assertion that he has had headaches since active service.  The Board again notes that he is competent to give evidence about observable symptoms such as pain, Layno, 6 Vet. App. 465, and lay evidence concerning continuity of symptoms after service, if credible, is competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, 451 F.3d 1331.  To the extent that he is claiming to have experienced continuous headaches since active service, he is not found to be credible.  The treatment records from National Guard service dated within three and a half years of discharge from active service reflect no problem with headaches.  There is no medical evidence of headaches after discharge until the July 2010 VA examination ordered for his claim.  VA treatment records from 2003 to 2008 are silent with regard to complaints, treatment, or diagnosis of a chronic headache disorder.  Had such existed, and given the Veteran's propensity to seek out medical service for other physical and mental problems, one would surmise that he would have sought out treatment for a chronic headache disorder if such were to exist.  Lastly, if he had experienced headaches continuously since active service, it would be reasonable to expect that he would have filed a disability claim much sooner than in November 2003.  For these reasons, the Board finds that the statements alleging or implying continuity of symptoms are not credible in this case.

In conclusion, the Board finds that service connection for headaches, to include as due to an undiagnosed illness, is not warranted.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.





ORDER

Service connection for a right shoulder disability is denied.

Service connection for a back disability is denied.

Service connection for headaches, to include as due to an undiagnosed illness, is denied.


REMAND

Regrettably, the Board finds that further development is needed on the claim for service connection for a psychiatric disability.

In the October 2009 remand, the Board requested that the RO afford the Veteran a VA examination to ascertain the nature and etiology of any psychiatric disability, including depression and PTSD.  The examiner was specifically asked to comment on whether the Veteran has a diagnosis of PTSD and, if so, to comment upon the link between the current symptomatology and the in-service stressors reported by the Veteran.

Accordingly, the RO scheduled the Veteran for a VA examination for PTSD in May 2010.  However, in June 2010, when he underwent an examination for mental disorders, the examiner only diagnosed the Veteran as having Depressive Disorder, not otherwise specified.  He did not provide an opinion as to whether or not the Veteran had PTSD.  Indeed, while it was noted that the Veteran had initially sought treatment in 1998 for complaints of nightmares related to traumatic events in service, the examiner only noted that the criteria for PTSD had not been met at that time.  No comment or effort was made to reconcile his opinion with respect to an established diagnosis of PTSD.  See February 2010 statement and supportive records from "Dr. Nieves."  The report does not provide the requested opinion on the Veteran's PTSD.  Thus, the RO should afford the Veteran a VA examination for PTSD, in compliance with the October 2009 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Lastly, the Veteran receives treatment from the VA Mayaguez Outpatient Center, and the record contains treatment notes dated through March 2010.  Thus, the RO should obtain any treatment notes since that time.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding records of treatment from the VA Mayaguez Outpatient Center since March 2010.

2.  After the above has been accomplished, schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorder that may exist such as PTSD or depression.  The entire claims file, to include a complete copy of this remand, should be made available and reviewed by the examiner. 

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not that the Veteran's PTSD is the result of any in-service claimed event.

In so doing, the VA examiner should determine whether the claimed stressor is related to his fear of hostile military or terrorist activity.  The VA examiner should confirm whether the claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above, readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


